Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128623-5(101)(102)(103)                                                                             Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  DAYLE TRENTADUE, as Personal                                                                        Robert P. Young, Jr.
  Representative of the Estate of                                                                     Stephen J. Markman,
                                                                                                                     Justices
  MARGARETTE F. EBY, Deceased,
               Plaintiff-Appellee,
                                                                   SC: 128623, 128624, 128625
  v                                                                COA: 252155, 252207, 252209
                                                                   Genesee CC: 02-074145-NZ
  BUCKLER AUTOMATIC LAWN
  SPRINKLER COMPANY, SHIRLEY
  GORTON, LAURENCE W. GORTON,
  JEFFREY GORTON, VICTOR NYBERG,
  TODD MICHAEL BAKOS and CARL
  L. BEKOFSKE, as Personal Representative

  of the Estate of RUTH R. MOTT, Deceased,

                 Defendants, 

  and 

  MFO MANAGEMENT COMPANY, 

             Defendant-Appellant. 

  _________________________________________

               On order of the Chief Justice, immediate consideration is GRANTED and
  the motions by Iron Workers Local No. 25 Pension Fund et al and The Michigan Electric
  and Gas Association for leave to file brief amicus curiae are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2006                   _________________________________________
                                                                              Clerk